Citation Nr: 0622174	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left shoulder 
disability.

Entitlement to service connection for a right foot/ankle 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Roanoke, Virginia, and a July 2002 rating decision of the 
Tiger Team in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran's right knee disability originated during 
active duty.

2.  The veteran's left shoulder disability originated during 
active duty.

3.  The veteran does not have a right foot/ankle disability.


CONCLUSIONS OF LAW

1.  A right knee disability was incurred during active duty.  
38 U.S.C.A. §§  1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  A left shoulder disability was incurred during active 
duty.  38 U.S.C.A. §§  1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  A right foot/ankle disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for a right knee 
disability and a left shoulder disability.  Therefore, no 
further development of the record is required with respect to 
these matters.  Although the record reflects that the 
originating agency has not provided VCAA notice with respect 
to the initial-disability-rating and effective-date elements 
of these claims, those matters are not currently before the 
Board and the RO will have the opportunity to provide the 
required notice before deciding those matters.  

With respect to the claim for service connection for right 
foot/ankle disability, the record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in April 2002, prior 
to its initial adjudication of the claim.  Although the 
originating agency did not specifically request the appellant 
to submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The appellant has also not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for a right foot/ankle disability; however, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the right foot/ankle disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim for service 
connection for right foot/ankle disability.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claims.


Evidentiary Background

Service medical records show that the veteran was seen in 
September 1951 with complaints of left arm pain and water on 
the right knee.  He was also seen in September 1951 and May 
1952 for right ankle pain and edema due to repeated sprains.  
While undergoing treatment, the veteran reported injuring his 
ankle several times, including twice in 1950.  X-rays of the 
right ankle were negative.  The report of examination for 
discharge show shows that the veteran's right knee, right 
ankle, and left shoulder were found to be normal on clinical 
evaluation.

Post-service treatment records from Family Health Care 
Associates dated from July 1988 to February 1996 show that 
the veteran was treated for pain in his ankles and arthritis 
in his back, hips, hands, and  shoulders.  He also complained 
of left shoulder pain and numbness.  Treatment records from 
the VA Medical Center in Mountain Home, Tennessee, show that 
the veteran was seen from April 1999 to December 2001 for 
degenerative joint disease of the knees and shoulder.  In 
April 1999 the veteran was treated for right ankle pain; 
however, X-rays of his feet were negative and showed no acute 
bone, joint, or soft tissue abnormality.

In October 1999 the veteran submitted statements from two 
physicians in support of his claim for service connection for 
right knee disability.  The first doctor, D.W., stated that 
while she was unable to confirm whether the veteran's 
reported in-service right knee injury actually occurred, 
based on her review of the medial record, it was possible the 
veteran sustained a knee injury which has continued to affect 
him physically.  The second doctor, D.P., opined that the 
veteran's in-service right knee injury had been a 
contributing factor to the severe osteoarthritis present in 
his right knee.

In December 1999 the veteran underwent a VA joints 
examination.  The veteran detailed his cold weather exposure 
during service and stated that he injured his right knee and 
left shoulder during service and had had pain and discomfort 
through the years.  The diagnoses were post-traumatic 
arthritis of the right knee and prior evidence of 
degenerative changes of the right ankle.  In an addendum to 
the examination report, it was noted that an MRI showed 
extensive arthritic changes of the left shoulder with 
impingement.  The examiner concluded that the veteran's left 
shoulder disability was more likely than not related to the 
veteran's in-service injury and was post-traumatic in nature.

In June 2000 the veteran was afforded a VA examination of his 
left shoulder and right knee.  According to the veteran, he 
initially injured his right knee in July 1951 at which time 
he did not seek medical treatment.  The veteran stated that 
he reinjured his knee and injured his left shoulder in 
September 1951.  The veteran was diagnosed with degenerative 
joint disease of the right knee with associated instability 
and degenerative joint disease of the left shoulder.  The 
examiner concluded it was as likely as not that the veteran's 
right knee and left shoulder conditions were related to his 
1951 injuries.

The veteran's most recent VA examination was conducted in 
June 2004.  He was diagnosed with osteoarthritis of both 
knees and the left shoulder.  The examiner found that based 
on the lack of follow-up care and no further history of 
injury to the right knee and left shoulder, it was not as 
likely as not that his current right knee and left shoulder 
disabilities were etiologically related to service.  
Regarding the veteran's ankle, the examiner concluded that 
his treatment in service for swelling was not related to 
active duty.  After reviewing the right ankle and right foot 
X-rays, the examiner provided an addendum and stated that the 
examination of the right ankle and foot was negative for 
osteoarthritis.  He did not diagnose any current disorder of 
the right ankle or foot.

In a statement submitted by the veteran in September 2004, he 
stated that his right knee and left shoulder were injured 
during active duty; however, he stated that his right ankle 
had been sprained prior to service and was aggravated by an 
in-service injury and cold weather exposure.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

A.  Right Knee and Left Shoulder

Having resolved all benefit of the doubt in favor of the 
veteran, the Board concludes that service connection is 
warranted for the veteran's right knee and left shoulder 
disabilities.  In this regard, the Board notes that the 
veteran was treated during service for water on his right 
knee and for left shoulder pain.  Although no knee or 
shoulder abnormality was noted on his separation examination 
report, the veteran has since been diagnosed and treated for 
arthritis of both his right knee and his left shoulder.  

Although the veteran did not complain of problems with his 
right knee and left shoulder until 1988, the June 2000 VA 
examiner concluded, based on an examination and a review of 
the claims folder, that the veteran's right knee and left 
shoulder disabilities are etiologically related to service.  
Additionally, the December 1999 examiner also found that the 
veteran's left shoulder disability was caused by an in-
service injury.  While the examiner at the veteran's most 
recent VA examination found his disabilities were not 
etiologically related to service, the Board finds that the 
evidence supportive of these claims is at least in equipoise 
with that against the claims.  


B.  Right Foot/Ankle

The veteran contends that he injured his right ankle prior to 
service, and that his time in active duty aggravated his 
ankle condition.  The Board notes that the veteran's service 
medical records show that he was treated for ankle pain; 
however,  contemporaneous X-rays of the ankle were negative 
and no right foot/ankle abnormality was found on the 
veteran's separation examination.
.  
The post-service medical evidence of record shows that the 
veteran does not currently have a right foot or ankle 
disability.  While the veteran has been treated for ankle 
pain, X-rays of his right ankle and foot have been 
consistently negative for signs of arthritis.  The record 
contains no diagnosis of a current disability of the right 
ankle or foot.  In this regard, the Board notes that at his 
December 1999 VA examination, the veteran was diagnosed with 
prior evidence of degenerative changes to the right ankle; 
however, no current objective finding of an ankle disability 
was noted and no diagnosis of a current ankle disability was 
rendered.  Additionally, at his most recent VA examination, 
the examiner found no evidence of a right ankle or foot 
disorder.  While the veteran has been shown to have had ankle 
pain during and following service, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (2000).  

The primary evidence in support of the veteran's claim comes 
from his own contentions that a pre-existing disability was 
aggravated by active service.  Although he is competent to 
report on his symptoms, as a lay person without medical 
training, the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.  

ORDER

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to service connection for a left shoulder 
disability is granted.

Entitlement to service connection for a right foot/ankle 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


